Exhibit 10.81

Execution Copy

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of March 2, 2011 (this
“Amendment”), is entered into among MEMC ELECTRONIC MATERIALS, INC., a Delaware
corporation (the “Borrower”), the Lenders identified on the signature pages
hereto and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

STATEMENT OF PURPOSE

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 23, 2009 (as previously amended by
that certain First Amendment to Credit Agreement dated as of June 29, 2010, by
that certain Second Amendment to Credit Agreement dated as of September 20,
2010, and by that certain Third Amendment to Credit Agreement dated as of
February 4, 2011, as amended hereby and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein. Subject to
the terms and conditions set forth herein, the Administrative Agent and each of
the Lenders party hereto have agreed to grant such requests of the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement (as amended by this
Amendment).

2. Amendments.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition in proper alphabetical order:

“Senior Unsecured Notes” means senior unsecured notes in an aggregate principal
amount no greater than $750,000,000 issued by the Borrower on or before April 1,
2011; provided, that no part of the principal of any such Indebtedness under the
Senior Unsecured Notes is required to be paid (whether by way of mandatory
redemption or mandatory prepayment or otherwise) prior to the date that is six
months after the Maturity Date.

(b) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting the
text “and” at the end of clause (j), (ii) replacing the “.” at the end of clause
(k) with “; and”, and (iii) adding a new clause (l) to read as follows:



--------------------------------------------------------------------------------

“(l) unsecured Indebtedness under the Senior Unsecured Notes and Guarantees
thereof by the Guarantors, in aggregate principal amount not to exceed
$750,000,000.”

(c) Section 7.11(b) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter to be greater than 2.50 to 1.00.”

(d) Section 7.14 of the Credit Agreement is hereby amended by inserting the
words “or Senior Unsecured Notes” after the words “any Senior Subordinated
Notes” in the third line thereof.

(e) Section 7.15 of the Credit Agreement is hereby revised to read in its
entirety as follows:

“7.15 Amendment of Indebtedness. Amend, modify or change in any manner
materially adverse to the interests of the Lenders (i) any term or condition of
any Indebtedness set forth in Schedule 7.03, except for any refinancing,
refunding, renewal or extension thereof permitted by Section 7.03(b), or
(ii) any term or condition of any Senior Unsecured Notes.”

3. Conditions to Effectiveness. This Amendment shall be effective as of the date
hereof upon satisfaction of each of the following conditions:

(a) Executed Amendment. The Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, the Guarantors, the
Required Lenders and the Administrative Agent.

(b) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
(or its applicable affiliate), all fees and expenses required to be paid on or
before the date hereof in connection with this Amendment, in accordance with
Section 10.04 of the Credit Agreement or any other Loan Document.

4. Ratification of Loan Documents. Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents (as amended
hereby).

 

2



--------------------------------------------------------------------------------

5. Covenant to Guaranty and to provide Collateral. Each Loan Party agrees that,
if Senior Unsecured Notes are issued, then no later than three months after the
Effective Date of this Amendment, (a) each Loan Party shall cause each of its
direct and indirect Subsidiaries which is not already a Guarantor but which is a
guarantor of the Borrower’s obligations under the Senior Unsecured Notes to
become a Guarantor in accordance with the provisions of Section 6.13 of the
Credit Agreement and (b) the Borrower and each of the Guarantors shall grant to
the Administrative Agent (for the benefit of the Lenders and the other secured
parties, as described in the next following sentence), in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, valid and perfected first priority (subject to certain
exceptions to be set forth in the loan documentation) liens and security
interests in substantially all present and future assets (including personal and
material real property, and tangible and intangible assets) of the Borrower and
each Guarantor, including all present and future shares of capital stock of (or
other ownership or profit interests in) each of the Borrower’s present and
future direct and indirect subsidiaries (excluding certain project subsidiaries
that have non-recourse indebtedness, in a manner to be determined in the
definitive documentation and limited, in the case of the capital stock of each
entity that is a “controlled foreign corporation” under Section 957 of the
Internal Revenue Code, to a pledge of 66% of the capital stock of each such
first-tier foreign subsidiary). Such security shall ratably secure the relevant
Loan Party’s obligations in respect of Obligations under the Loan Documents and
any treasury management, interest protection or other hedging arrangements
entered into with a Lender or the Administrative Agent (or an affiliate of a
Lender or the Administrative Agent).

6. Authority/Enforceability. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c) No consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, is required in connection with the execution,
delivery or performance by such Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.

 

3



--------------------------------------------------------------------------------

7. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, a modification of or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among any Loan
Party, on the one hand, and the Administrative Agent or any other Lender, on the
other hand. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Credit Agreement shall be deemed to be references to the
Credit Agreement as modified hereby.

8. Representations and Warranties/No Default. By their execution hereof:

(a) Each Loan Party hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the date hereof (except to the
extent that (i) any such representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect, in which case such
representation or warranty is true and correct in all respects as of the date
hereof or (ii) any such representation or warranty relates only to an earlier
date, in which case such representation or warranty shall remain true and
correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing.

(b) Each Loan Party hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that:

(i) It has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Amendment and each of the other documents executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby.

(ii) This Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the each
Loan Party, and each such document constitutes the legal, valid and binding
obligation of each Loan Party, enforceable in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar state or federal debtor relief laws from time to

 

4



--------------------------------------------------------------------------------

time in effect which affect the enforcement of creditors’ rights in general and
the availability of equitable remedies.

9. Reaffirmations. Each Loan Party (a) agrees that the transactions contemplated
by this Amendment shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
and each other Loan Document to which it is a party, (b) confirms and reaffirms
its obligations under the Credit Agreement and each other Loan Document to which
it is a party and (c) agrees that the Credit Agreement and each other Loan
Document to which it is a party remain in full force and effect and are hereby
ratified and confirmed. In furtherance of the reaffirmations set forth in this
Section 8, (i) each Loan Party hereby grants to the Administrative Agent, for
the ratable benefit of the Secured Parties, and reaffirms its prior grant to the
Administrative Agent for the ratable benefit of the Secured Parties of, a
security interest in, all Collateral and all proceeds thereof as security for
the Obligations, in each case subject to any applicable terms and conditions set
forth in the Loan Document to which it is a party, and (ii) each Guarantor
hereby ratifies and reaffirms its guarantees of the Obligations.

10. Miscellaneous.

(a) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

(b) Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

(c) Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.

[Remainder of page intentionally blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     MEMC ELECTRONIC MATERIALS, INC.,       By:   /s/ Mark J. Murphy  
    Name:   Mark J. Murphy       Title:   Senior Vice President and Chief
Financial Officer GUARANTORS:     MEMC HOLDINGS CORPORATION       By:   /s/ Kurt
R. Bruenning       Name:   Kurt R. Bruenning       Title:   Treasurer     MEMC
INTERNATIONAL, INC.       By:   /s/ Kurt R. Bruenning       Name:   Kurt R.
Bruenning       Title:   Treasurer     MEMC PASADENA, INC.       By:   /s/ Kurt
R. Bruenning       Name:   Kurt R. Bruenning       Title:   Treasurer     SUN
EDISON LLC       By:   /s/ Kurt R. Bruenning       Name:   Kurt R. Bruenning    
  Title:   Treasurer     SUNEDISON CONTRACTING, LLC       By:   /s/ Kurt R.
Bruenning       Name:   Kurt R. Bruenning       Title:   Treasurer

MEMC Electronic Materials, Inc.

Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:

    BANK OF AMERICA, N.A.       By:   /s/ Michael Shuhy       Name:   Michael
Shuhy       Title:   Senior Vice President LENDERS:    

BANK OF AMERICA, N.A.

as a Lender and the Swing Line Lender

      By:   /s/ Michael Shuhy       Name:   Michael Shuhy       Title:   Senior
Vice President     PNC BANK, NATIONAL ASSOCIATION       By:   /s/ Thomas B.
Sherman       Name:   Thomas B. Sherman       Title:   SVP     U.S. BANK,
NATIONAL ASSOCIATION       By:   /s/ Kenneth R. Fieler       Name:   Kenneth R.
Fieler       Title:   AVP     DEUTSCHE BANK AG NEW YORK BRANCH       By:   /s/
Yvonne Tilden       Name:   Yvonne Tilden       Title:   Director       By:  
/s/ R. Scott Flieger       Name:   R. Scott Flieger       Title:   Managing
Director

MEMC Electronic Materials, Inc.

Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /s/ Robert M. Sander Name:   Robert M. Sander Title:  
Vice President HSBC BANK USA, N.A. By:   /s/ Andrew Bicker Name:   Andrew Bicker
Title:   Vice President

MEMC Electronic Materials, Inc.

Fourth Amendment to Credit Agreement